         Case 1:19-cv-00052-RC Document 51-7 Filed 02/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 ADVANCEMENT PROJECT,
                        Plaintiff,
                v.                                     Civil Action No. 19-0052 (RC)
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.,
                        Defendants.


                                      PROPOSED ORDER

       Upon consideration of Plaintiff Advancement Project’s (“AP”) Cross-Motion for Summary

Judgment and Opposition to U.S. Immigration and Customs Enforcement’s (“ICE”) Motion for

Summary Judgment, it is hereby:

       ORDERED that AP’s Cross Motion for Summary Judgment is GRANTED and ICE’s

Motion for Summary Judgment is DENIED.

       IT IS FURTHER ORDERED that ICE shall produce all documents invoking

Exemptions 5 and 7(E) except those portions that are exempt under Exemption 6 or 7(C) no later

than 14 days from the date of this order.

       SO ORDERED.

Dated: __________, 2021                                          ________________________
                                                                 RUDOLPH CONTRERAS
                                                                 United States District Judge




51431826-v1
